December 10, 1924. The opinion of the Court was delivered by
I do not concur in the opinion of Mr. Justice Cothran. As to the plaintiff's appeal, I think his Honor was correct in finding and holding that the negotiations between him and the defendants did not amount to a contract and that the plaintiff had no cause of action for specific performance. Wilie v. Price, 5 Rich. Eq., 91.Harmon v. Tel. Co., 65 S.C. 490; 43 S.E., 959. Hollidayv. Pegram, 89 S.C. 73; 71 S.E., 367; Ann. Cas. 1913A, 33. *Page 235 
I think the exceptions of the defendant should be sustained on the ground that the City Council of Florence is the instrumentality through which the corporation exercises its powers and performs its duties, and the statute expressly gives to such council plenary authority to act, respecting any subject that shall appear to them necessary and proper for the welfare of the city.
The City Council of Florence is vested not alone with the power to make contracts concerning the property owned by the city, but in addition with full discretion in regard thereto, and under the facts of this case the Court has no right and authority to interfere with this discretion by substituting its opinion for the discretion of the Council. CityCouncil v. Ahrens, 4 Strob., 241. Darlington v. Ward, 48 S.C. 570;26 S.E., 906; 38 L.R.A., 326. Thomasson v.Railway Co., 72 S.C. 1; 51 S.E., 443. Dillingham v.Spartanburg, 75 S.C. 549; 56 S.E., 381; 8 L.R.A. (N.S.), 412; 117 Am. St. Rep., 917; 9 Ann. Cas., 829. Jonesv. Camden, 44 S.C. 319; 23 S.E., 141; 51 Am. St. Rep., 819. Haesloop v. City Council of Charleston, 123 S.C. 272;115 S.E., 596.
I think the judgment should be reversed and complaint dismissed.
A majority of the Court having concurred in this opinion, the judgment of the Circuit Court is reversed and complaint dismissed.
MESSRS. JUSTICES FRASER and MARION concur.
MR. ACTING ASSOCIATE JUSTICE B.A. MORGAN concurs in part.
MR. CHIEF JUSTICE GARY did not participate.